Title: To George Washington from Tobias Lear, 3 April 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 3d 1791.

General Knox informed me that in consequence of Colo. Blaine’s letter he had recommended it to Colo. Duer, the Contractor, to employ him in that Country in the way that he wishes, if Blaine will accept of a secondary part in the business of supplying the troops. But whether it will be done or not, was uncertain at the time of General Knox’s mentioning the matter to me.
As we have not yet heard anything from Fraunces, I informed his Son, last evening, that, unless he either came on, or it was ascertained that he would come by next thursday, there would be no obligation on your part to with-hold any longer engaging a suitable Character for Steward if any could be found who might be unexceptionable. After that time, if Fraunces does not come, I will endeavour to take such measures as will determine the point with respect to Holker’s man. If he cannot be unexceptionably obtained, the best means that can be devised shall be used to get some other person qualified for the place.
I am sorry to say that the progress which Washington makes at his School by no means justifies the high Character given of that Seminary, nor in any degree answers the expectation which was formed of its excellence. I have lately taken several occasions to examine him, and have been surprized to find that he seems to have made no advances in the Latin since he left his instructor in New York. In reading & writing it is evident he has lost much, and as it was mentioned at the time of his entering that he would

not be put to arithmetic, it is not to be wondered at now that he cannot tell 100 from 1000. From the accounts which I have heard for some time part of the dignity wanting in the immediate government of the College—and the little subordination among the boys, particularly in the School where Washington attends, I have been led to doubt whether all that advantage would result from placing him there which the flattering account gave reason to expect. So fully are Colo. Hamilton and the Attorney General impressed with the circumstance of their Sons making no progress there that they are determined to remove them. The former sends his son, tomorrow, to Mr [Joseph] Bend who has opened a private School, in which the number of Scholars is limited to 25. Whether the latter has determined to send his son there or elsewhere I do not know; but he says that he finds his son has lost rather than otherwise since his being at the College—and he is therefore determined upon removing him. My having understood that these Gentlemen intended to remove their sons, all due to the unfavourable accounts which I had heard from other quarters, put me upon making more particular inquiries into the State of things there—which inquiries have terminated in convincing me that there are just grounds for censure in the conduct of that Seminary. If dignity be wanting in the head it is absurd to expect that there will be a due respect paid to the subordinate parts—Dr S. has so little of it that he makes himself rediculous to the lowest boys in the Schools who do not hesitate to speak of him in the most disrespectful terms—there has been more than one instance lately of the subordinate masters being hissed by the boys—and one of them pelted with dirt and Stones as he came out of School. The number of boys in each School is likewise a great Objection. In that where Washington goes there are upwards of one hundred boys, to attend whom there are but two masters, besides the principal. This circumstance is in itself a strong objection to the boys making any great progress, for I do not beleive that any man, let his talents & industry be what they may, can do justice to more than twenty five scholars at a time.
I have thought it a duty incumbent on me, Sir, to be thus explicit on this subject with you; because as I consider this Child to be in some measure under my inspection in this respect in your absence, I should be justly liable to censure if I neglected

to inform you of these circumstances which have come to my knowledge. I shall take an opportunity to inform Doctor Smith that the boy makes no progress, and must leave it to him to learn the cause of it until I have the honor to hear from you on the subject. Perhaps when it is found that members are leaving the School (which I am informed will be the case to the amount of 12 or 15 at least) new arrangements may be made and such measures taken as m[a]y ensure better management in future. Should this be the case, I am of opinion, as I ever have been, that it will be best for him to lay the foundation of his education in that Seminary where he may finish it. But if the present lax system is pursued I have no doubt but that he should be removed.
As Dunlap’s paper did not come yesterday I shall enclose the others of that date—and as there was an arrival in a short passage from Bristol yesterday after noon, I shall not close this letter ’till the last moment of the Mail in order that I may put in the papers of tomorrow morning if they come in in time.
Mrs Lear presents her best respects to you and unites with me in best wishes for all my friends at Mt Vernon &c.—if this letter should reach you before you leave that place. I shall direct this letter to Mt Vernon, Fredericksburg or Richmond—as you mentioned in your letter to Mrs Washington that you did not know when you should be able to leave George Town we cannot calculate upon your pursuing your journy on Monday as you expected when you left this place. With sentiments of the highest respect & purest affection I have the honor to be Sir, Your obliged & very humble Servt

Tobias Lear.

